internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b1-plr-102759-02 date date legend x d1 property year year dollar_figurea dollar_figureb dollar_figurec dollar_figured dear this responds to your letter dated date in which you requested a ruling that x’s rental income from certain properties will not constitute passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts x elected to be treated as an s_corporation for federal tax purposes effective d1 at the time that s elected s_corporation status it had c_corporation earnings_and_profits cc psi b1-plr-102759-02 x owns property which is a commercial facility x’s duties include the following with respect to the property supervising contractors performing landscape maintenance sweeping sidewalks and the parking lot repairing the exterior of the buildings including the roof downspouts and the parking lot maintaining the interior sprinkler system maintaining the light fixtures in the parking lot maintaining the perimeter fence maintaining enclosed garbage areas negotiating lease terms maintaining books with regard to the property securing new tenants and engaging professionals as needed taxpayer employs individuals to perform the routine day-to- day management of the property and maintains a management office on the property taxpayer’s income from the properties during year totaled dollar_figurea and its nonreimbursed expenses related to the properties totaled dollar_figureb during year taxpayer’s income from the properties totaled dollar_figurec and its nonreimbursed expenses totaled dollar_figured law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income sec_1375 imposes a tax on the income of an s_corporation if the s_corporation has accumulated_earnings_and_profits at the close of such taxable_year and gross_receipts more than percent of which are passive_investment_income sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sale or exchanges of stock_or_securities sec_1_1362-2 of the regulations provide1 that rents means amounts received for_the_use_of or the right to use property whether real or personal of a corporation sec_1_1362-2 provides that the term rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of personal employed to provide the services and the types and cc psi b1-plr-102759-02 amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that rents do not include compensation however designated for_the_use_of or right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the taxable_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same kind conclusion based solely on the representations made and the information submitted we conclude that x’s rental income from the properties received during year1 and year2 is not passive_income under sec_1362 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding x’s eligibility under sec_1361 to be an s_corporation or regarding whether x’s rental income is passive_income under sec_469 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
